We have examined all of the exceptions taken on behalf of the defendant as to the charge, the requests to charge, the rulings on the admission and exclusion of evidence, and find no reversible error.
We are precluded from an examination of the facts by the unanimous affirmance of the judgment by the Appellate Division.
The judgment of conviction should be affirmed.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur; CHASE, J., absent.
Judgment of conviction affirmed. *Page 523